Citation Nr: 1603504	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Board remanded this matter for further evidentiary development, to include providing the Veteran with a VA examination.  

In a December 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for a left knee condition.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Per an August 2015 Joint Motion for Remand (JMR) and Court Order, the Board's decision was remanded for compliance with instructions in the JMR.

The Veteran was previously represented by the American Legion.  Subsequent to the August 2015 Joint Motion, counsel for the Veteran before the Court submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, indicating his continued representation of the Veteran in proceedings before VA.  The Board recognizes this change in representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2015 JMR, the parties agreed that a remand was required because the Board did not ensure compliance with its April 2014 remand instructions, which directed that the Veteran be provided with a VA examination and that, in offering an etiology opinion as to the Veteran's left knee condition, the VA examiner "must consider and discuss the Veteran's competent and credible statements of continuous left knee pain since service; the documented motor vehicle accident in 1950; and Dr. [D.F.]'s 2010 medical opinion."  The requested examination took place in May 2014, and, as the parties noted in the JMR, there is no indication from the resultant opinion that the examiner considered or discussed the Veteran's lay statements or the opinion of Dr. D.F.  As the Board is required to ensure compliance with the instructions of its remands, Stegall v. West, 11 Vet. App. 268 (1998), the JMR directed that the Veteran be afforded another VA examination that complies with the April 2014 remand directives.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and likely etiology of any left knee disorders.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left knee condition to include, but not limited to, degenerative medial meniscus tear and left knee osteoarthritis, had its onset in service or is related to any in-service disease, event, or injury, to include the documented in-service motor vehicle accident and the Veteran's reports of a hard-impact plane landing.  In so opining, the examiner should address the likelihood that injuries such as those described by the Veteran and documented in the service treatment records could have caused the Veteran's current left knee conditions, including those documented in the July 2010 private treatment records from Dr. D.F. and the January 2012 and May 2014 VA examination reports.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting the Veteran's injuries and treatment after the October 1950 motor vehicle accident, the Veteran's statements about re-injuring his knee during a hard-impact plane landing in 1951, the Veteran's lay statements regarding the onset of his symptoms and continuous nature of his symptoms since service, and private treatment records documenting treatment for left knee pain.  

In offering these opinions, the examiner must specifically review and comment on the Veteran's competent statements regarding the onset of his symptoms and continuous nature of his symptoms since service and the July 2010 opinion of the Veteran's private physician, Dr. D.F., who indicated that the Veteran's left knee condition is the result of an old ACL tear from service.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. D.F.'s findings.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Following the completion of the foregoing, and any another indicated development, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




